Citation Nr: 0822569	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-42 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to August 
1946. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 
 
On her December 2004 VA Form 9, the appellant requested a 
hearing at the RO before a member of the Board.  In January 
2005, she requested a video-conference hearing in lieu of a 
personal hearing.  Then, in an October 2005 correspondence, 
she withdrew her request for a hearing.  Thus, her request 
for a hearing before a member of the Board is considered 
withdrawn.   

In April 2005, the appellant, her daughter, and her son-in-
law were afforded a hearing before a decision review officer.  
A transcript of that hearing has been associated with the 
claims file.

In July 2006, the case was remanded for further development.


FINDINGS OF FACT

1.  The veteran died in November 2003 from congestive heart 
failure and ischemic cardiomyopathy.  Chronic obstructive 
pulmonary disease and renal insufficiency were other 
significant conditions that contributed to the veteran's 
death. 
 
2.  At the time of death, the veteran was service-connected 
for post-traumatic stress disorder, malaria, and arrested 
tuberculosis.
 
3.  The competent medical evidence of record does not 
substantiate a causal link between the cause of the veteran's 
death and service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008) (applicable to all applications 
pending before VA on or filed after May 20, 2008).

In the present case, the veteran was issued VCAA letters that 
essentially met the requirements of C.F.R. § 3.159(b)(1) in 
February 2004.  The February 2004 letter was issued prior to 
the appealed rating decision, and raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  And, Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which provides, in part, 
that VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime when adjudicating a claim for 
dependency and indemnity compensation (DIC).  Specifically, 
in the context of a claim for DIC benefits, § 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.

In the present case, notification of Dingess was provided in 
a July 2006 letter.  While this letter was issued subsequent 
to the appealed rating decision, the appellant's claim was 
subsequently readjudicated in an April 2008 supplemental 
statement of the case, consistent with the Mayfield line of 
decisions.

The Board acknowledges that the notice provided in February 
2004 did not cover all of the elements required by the recent 
Hupp decision, namely the first element (i.e. a statement of 
the conditions).  Nonetheless, the Board concludes that the 
appellant was not prejudiced in this instance.  Specifically, 
the appellant was given the statement of the conditions for 
which the veteran was service-connected at the time of his 
death in the November 2004 statement of the case, which 
serves to render any pre-adjudicatory notice error non-
prejudicial.   See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (finding that in the context of a § 5103(a) 
notice error, such error is "presumed prejudicial, requiring 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.").  

Regardless, the appellant's actions are indicative of actual 
knowledge.  Specifically, the appellant and her 
representative provided a private medical opinion in November 
2004, which discussed a possible correlation between the 
veteran's service-connected disabilities and his death.  
Further, in an April 2005 hearing transcript, the testimony 
was provided regarding whether the veteran's lung condition 
could be presumptively service-connected to his death.  
Therefore, the Board is satisfied that the appellant had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the appellant, and there is no indication from the claims 
file of additional records for which VA has not obtained, or 
made sufficient efforts to obtain, corresponding records.  

The Board also notes that a VA examiner reviewed the claim in 
conjunction with this appeal and rendered an opinion as to 
whether the veteran's service-connected disabilities 
contributed to his death.

In summary, all relevant facts have been properly developed 
with regard to the appellant's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including diabetes and hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in November 2003 
from congestive heart failure and ischemic cardiomyopathy, as 
indicated by the death certificate.  Chronic obstructive 
pulmonary disease and renal insufficiency were other 
significant conditions that contributed to the veteran's 
death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, malaria, and 
arrested tuberculosis.  The combined disability evaluation 
for the veteran's service-connected disability was 50 
percent.  See 38 C.F.R. § 4.25.

The service medical records are negative for complaints, 
treatment or diagnosis for heart, kidney, or chronic 
obstructive pulmonary disease.

Medical treatment records for the year prior to the veteran's 
death show treatment for severe ischemic cardiomyopathy.  The 
records also show that the veteran suffered from severe 
chronic obstructive pulmonary disease.  

AVA examiner, who is a pulmonologist, reviewed the claims 
file in September 2004 to determine whether the veteran's 
pulmonary history, particularly that of a left upper lobe 
infiltrate, could have contributed to his death.  The 
examiner noted that the veteran served in the Navy on a 
destroyer; and, that the veteran's chest was injured when he 
was struck by a shell.  He further stated that toward the end 
of the veteran's service, he had a chest x-ray that revealed 
an infiltrate at the left apex, a small pneumothorax at the 
right apex, and calcific nodules on the left.  

He noted that the veteran was evaluated at the Manchester VA 
Hospital in 1955 for activity of the infiltrate.  And, that 
although there were many attempts to document the TB, sputums 
were, in fact, never positive and that he was judged to have 
arrested tuberculosis.  The examiner noted that through out 
the years the veteran apparently suffered with increasing 
shortness of breath and ultimately died at Southern New 
Hampshire Medical Center in November 2003 of severe 
respiratory failure consequent to chronic obstructive 
pulmonary disease.  

The examiner stated that:

This man, although felt at one point to have 
arrested tuberculosis, was, in fact, never proven 
to have tuberculosis.  At best, he had minimal 
arrested tuberculosis.  He was a heavy smoker and I 
believe it is highly unlikely that the minimal 
infiltrate in his left apex gave rise to severe 
COPD.  Although TB can produce some obstruction, 
particularly if it was very extensive and 
destructive, this was not the case in this man.  
Therefore, I believe that the service-connected 
pulmonary tuberculosis was not at all related to 
his eventual demise.

See VA Medical Opinion, September 2004.

Where as, a private medical opinion from Dr. J.T., a family 
practitioner, stated:

Mr. [redacted] had been a patient of mine 
from December of 2000 until the time of this death 
last year.  Prior to being seen in our office, he 
had been a regular patient of the VA medical 
system.  The VA had been following him for this 
chronic obstructive lung disease, hypertension and 
cardiomegaly.  It is certainly possible that his 
death could have been, at least in part, a result 
of his service connected disabilities.

The Board is aware of the private doctor's favorable opinion; 
however, the doctor did not review the claims file, and did 
not provide a rationale.  The Board notes that a fully 
informed medical opinion is needed in order to clarify the 
etiology of any current condition.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  Further, the private doctor appears to be a 
family practitioner; and, therefore lacks the special 
qualifications or expertise of a pulmonologist.

By contrast, the VA examiner reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between the veteran's service and death.  
Given that this opinion was based on a more thorough review 
of the veteran's history in regard to this disorder, and 
given that the examiner is a pulmonologist, the Board finds 
it to have substantially greater probative value than the 
private opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided).

Finally, the Board observes that the appellant has argued 
causal connection.  While the Board is empathetic with the 
appellant in view of the death of the veteran, the Board may 
not go beyond the factual evidence presented in this instance 
to provide a favorable determination.  In this case, the 
appellant, as a layperson who has no apparent training in the 
field of medicine, has not been shown to be competent to 
provide an opinion with regard to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


